DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed December 6, 2018. Claims 1-12 & 51-68 are pending. Claims 13-50 have been canceled. New claims 51-68 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/19, 4/30/19, 11/13/19, 6/8/20, 10/5/20, 11/11/20, 11/24/20, 3/3/21 & 5/2/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 & 68 is/are objected to because of the following informalities:  
In regards to claim 3, at line 1, the limitations “claims 1” should apparently read --claim 1--.
In regards to claim 68, at line 2, the limitations “adjusting and/or emitted ultrasound energy” should apparently read -- adjusting and/or emitting ultrasound energy--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling module (i.e., such as thermoelectric cooler 2010) configured to apply cooling through said second surface 134 to said first surface 132 of said transducer thermally coupled to said tissue volume surface to prevent overheating of said tissue volume surface” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-12 & 51-68 is/are objected to because of the following informalities:  
In regards to claim 1, at line 7, the limitations “said thermally coupling” should apparently read --said thermal coupling--.
In regards to claim 61, at line 2, the limitations “[W/(m*K)]” should apparently read --W/m*K--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 & 51-64 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 requires “transducers” that “are thermally coupled to a surface of said tissue volume.” Therefore, the claim requires a surface of a tissue volume to meet the limitations of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 56-59 & 61 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, at line 3, the limitations “said distal face” lack sufficient antecedent basis.
In regards to claim 56, at lines 5-6, the limitations “said less than 10%” renders the claim indefinite; for example, it is unclear what “less than 10%” is supposed to qualify (i.e., less than 10% of what?). 
In regards to claims 57-58 & 61, at line 1, the limitations “said substrate” lack sufficient antecedent basis and should apparently read --said substrate layer-- as per line 5 of claim 55 from which the claim(s) depend(s).
In regards to claim 59, at lines 1-2, the limitations “said 10% of said surface area” lack sufficient antecedent basis and should apparently --said less than 10% of said surface area-- as per line 4 of claim 56 from which the claim depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washington et al. (US 2004/0267252) (“Washington” hereinafter) .
Washington discloses a method for applying ultrasound energy to a tissue volume, comprising: 
emitting ultrasound energy by one or more ultrasound transducers 102 to heat a tissue volume, wherein a surface of said one or more ultrasound transducers 102 contacts a surface 106 of said tissue volume (see at least abstract and fig. 1);  7 
applying cooling via said one or more transducers 102 to said tissue volume surface 106 during said emitting (see at least figs. 2 & 4a-c and par 0028-0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 & 51-64 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sverdlik et al. (US 2012/0095372) (“Sverdlik” hereinafter) in view of Washington (US 2004/0267252).
In regards to claim 1, Sverdlik discloses an applicator for applying ultrasound energy to a tissue volume, comprising: 
an array comprising a plurality of ultrasound transducers 102 (see at least par 0116), said transducers 102 arranged side by side and are thermally coupled to a surface of said tissue volume (see at least fig. 1), said transducers 102 configured to emit unfocused ultrasound energy suitable to thermally damage at least a portion of said tissue volume (see at least par 0120), each of said transducers 102 comprising a first surface 132 which provides said thermally coupling and a second surface 134 spaced apart from said first surface 132, and; and 
a cooling module (i.e., such as thermoelectric cooler 2010) configured to apply cooling through said second surface 134 to said first surface 132 of said transducer thermally coupled to said tissue volume surface to prevent overheating of said tissue volume surface (see at least par 0103).
Sverdlik discloses an applicator, as described above, that includes a coating 410 thin enough arranged so as not to substantially affect heat transfer via said coating 410 to the tissue (see at least par 0131); however, it unclear whether Sverdlik discloses a coating thin enough arranged so as not to substantially affect heat transfer via said coating to the tissue. 
However, Washington teaches that it is known to provide an applicator comprising a coating thin enough so as not to substantially affect heat transfer via said coating to the tissue (see at least par 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Sverdlik with a coating thin enough so as not to substantially affect heat transfer via said coating to the tissue as taught by Washington in order to provide an impedance matching coating on the side of the ultrasonic transducer that faces the acoustic window. Doing so would facilitate ultrasound and/or heat transmission through tissue.
In regards to claim 2, Sverdlik discloses the applicator according to claim 1, wherein said coating 410 is less than 50 µm thick (see at least par 0131). 
In regards to claim 3, Sverdlik discloses the applicator according to claim 1, wherein said coating 410 is electrically insulating (see at least par 0131).  
In regards to claim 4, while Sverdlik discloses an applicator wherein said coating is thermally conductive (see at least par 0131), Sverdlik as modified by Washington discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator with said coating having a thermal conductivity coefficient between 0.1-0.5 W/m*K. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Svedlik as modified by Washington with said coating having a thermal conductivity coefficient between 0.1-0.5 W/m*K as claimed since such a modification would serve the same purpose of provide an impedance matching coating on the side of the ultrasonic transducer that faces the acoustic window. Doing so would facilitate ultrasound and/or heat transmission through tissue.
In regards to claim 5, Sverdlik discloses the applicator according to claim 1, wherein said cooling module (i.e., such as thermoelectric cooler 2010) is positioned to cool a base portion (104, 450) of said applicator on which said transducers 102 are mounted (see at least fig. 15A and par 0087 & 0255-0256).  
In regards to claim 6, while Sverdlik discloses an applicator wherein said plurality of transducers 102 are spaced apart from each other, wherein thermal insulation inherently exists between adjacent transducers 102 (see at least par 0116), Sverdlik as modified by Washington discloses an applicator, as described above in claim 1, having a thermal conductivity coefficient smaller than 0.1W/m*K.  However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Svedlik as modified by Washington having a thermal conductivity coefficient smaller than 0.1W/m*K as claimed in order to prevent cross-talk and/or damaging heat transfer between adjacent transducers.
In regards to claim 7, Sverdlik discloses an applicator wherein said cooling module (i.e., such as thermoelectric cooler 2010) comprises a thermoelectric cooler (see at least fig. 15A and par 0087 & 0255-0256).
In regards to claim 8, Sverdlik discloses the applicator according to claim 1, wherein said cooling module (i.e., such as thermoelectric cooler 2010) is inherently configured to cool at a rate high enough to overcome heating generated by said transducers 102 (see at least fig. 15A and par 0087 & 0255-0256).  
In regards to claim 9, Svedlik discloses the applicator according to claim 1, wherein said coating 410 is mounted on an electrode (302, 304) of each of said transducers 102 by a thin uniform layer 500 of glue (see at least par 0131, 0135 & 0169).  
In regards to claim 10, Sverdlik discloses the applicator according to claim 1, further comprising one or more temperature sensors 308 disposed at or in proximity to said distal face and configured to indicate a temperature of one or both of an emitting surface of at least one transducer and a surface of said tissue (see at least par 0040, 0098, 0104, 0228 & 0249-0250).  
In regards to claim 11, Sverdlik discloses the applicator according to claim 1, wherein a thickness of each of said transducers 102 is smaller than 1 mm (see at least par 0107 & 0113).  
In regards to claim 12, Sverdlik discloses the applicator according to claim 1, wherein an emitting surface of each of said transducers 102 is flat (see at least par 0116).  
  	In regards to claim 51, Sverdlik discloses the applicator according to claim 5, wherein said base portion (104, 450) comprises a thermally conductive base portion (104, 450) configured to conduct said cooling from said cooling module (i.e., such as thermoelectric cooler 2010) to said transducers 102 (see at least fig. 15 and par 0135 & 0164-0165).  
In regards to claim 52, Sverdlik discloses an applicator that teaches all the limitations of the claim. However, Sverdlik does not expressly disclose that a thickness of said base portion (104, 450) is in a range of 0.3-4mm. Instead Sverdlik teaches a  thickness of said base portion (104, 450) has a uniform thickness of 150 µm (see par 0135 & 0164-0166). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the thickness in a range of 0.3-4mm because the Applicant has not disclosed that such a thickness provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Sverdlik and Applicant’s invention to have performed equally well with either the claimed range of 0.3-4mm and 150 µm taught by Sverdlik because the base portion would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Sverdlik to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sverdlik.  
In regards to claim 53, Sverdlik discloses the applicator according to claim 51, wherein said cooling module (i.e., such as thermoelectric cooler 2010) comprises one or more thermoelectric coolers, and wherein a cooled side of said one or more thermoelectric coolers contacts said base portion (104, 450) (see at least fig. 15A and par 0087 & 0255-0256).  
In regards to claim 54, Sverdlik discloses the applicator of claim 1, wherein said cooling module (i.e., such as thermoelectric cooler 2010) is configured to apply said cooling via said transducers 102 to maintain a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius (see at least par 0250).  
In regards to claim 55, while Sverdlik discloses the applicator according to claim 1, wherein each of said ultrasound transducers 102 comprises: a piezo element comprising top and bottom electrodes (302, 304) (see par 0110); an electrically conductive element 500 in contact with said top electrode 302 (see at least fig. 5A and par 0169); a substrate layer (502, 504, 506) on which said bottom electrode 304 is mounted (see fig. 5B-5G & 5M-5P; par 0170-0174), Sverdlik as modified by Washington fails to disclose an applicator with said substrate layer comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Sverdlik as modified by Washington with said substrate layer comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode because the Applicant has not disclosed that such a volume provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Sverdlik and Applicant’s invention to have performed equally well with either the claimed volume of no more than 10% because the substrate would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Sverdlik to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sverdlik.  
In regards to claim 56, while Sverdlik discloses the applicator according to claim 55, wherein said substrate layer (502, 504, 506) comprises at least 10 electrically conductive elements (i.e., wire solder, paste solder) dispersed in an electrically insulating matrix (i.e., glue), Sverdlik as modified by Washington fails to disclose an applicator such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode 304 is in contact with said electrically conductive elements; said less than 10% distributed across a total surface area of said bottom electrode. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Sverdlik as modified by Washington withsuch that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode 304 is in contact with said electrically conductive elements; said less than 10% distributed across a total surface area of said bottom electrode because the Applicant has not disclosed that such a volume provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Sverdlik and Applicant’s invention to have performed equally well with either the claimed such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode 304 is in contact with said electrically conductive elements; said less than 10% distributed across a total surface area of said bottom electrode because the substrate would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Sverdlik to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sverdlik.  
 In regards to claim 57, Sverdlik discloses the applicator according to claim 55, wherein said substrate 506 has a thickness smaller than 100 microns (i.e., 1-150 µm) (see at least fig. 5G and par 0173).  
In regards to claim 58, Sverdlik discloses the applicator according to claim 55, wherein said substrate 500 is mounted on an electrically conductive layer 506, said electrically conductive layer 506 mounted on an isolating layer 104 (see fig. 5G), and said isolating layer 104 is mounted on a base 1222 (see at least fig. 15A).  
In regards to claim 59, Sverdlik discloses the applicator according to claim 56, wherein said 10% of said surface area contacting said electrically conductive elements (i.e., wire solder, paste solder) is in the form of a plurality6 of contact points (i.e., coupling areas) between said bottom electrode 304 and said electrically conductive elements (i.e., wire solder, paste solder) (see at least figs. 5A-F and par 0169).  
In regards to claim 60, Sverdlik discloses the applicator according to claim 56, wherein said electrically conductive elements comprise particles (i.e., wire solder, paste solder) (see par 0169), Sverdlik as modified by Washington disclose an applicator, as described above in claim 56, that fails to explicitly teach that said electrically conductive elements occupying between 1-20% of a total volume of said substrate. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Svedlik as modified by Washington with said electrically conductive elements occupying between 1-20% of a total volume of said substrate as claimed since such a modification would serve the same purpose of coupling the electrodes to the board or base.
 In regards to claim 61, Sverdlik as modified by Washington disclose an applicator, as described above in claim 55, wherein said substrate has a thermal conductivity lower than 0.5 [W/(m*K)].  However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Svedlik as modified by Washington wherein said substrate has a thermal conductivity lower than 0.5 [W/(m*K)] as claimed since such a modification would serve the same purpose of allowing the substrate to act as a heat sink.
In regards to claim 62, Sverdlik discloses the applicator according to claim 55, wherein said piezo element 102 is shaped to produce a substantially trapezoidal beam having an opening angle 112 between 5- 15 degrees (see at least figs. 3A-B and par 0121).  
In regards to claim 63, Sverdlik discloses the applicator according to claim 1, wherein said ultrasound transducers 102 array comprises an array of flat piezo elements aligned along a long axis, with spaces defined in between adjacent elements; said flat piezo elements array is disposed in between two layers (302, 304) of flexible film such that said film layers (302, 304) contact opposing surfaces of each of said piezo elements 102, at least one of said film layers (302, 304) comprising electrical circuitry configured to excite said piezo elements; wherein each of said piezo elements 102 is thin enough and narrow enough so as to reduce interference with flexure of said applicator, said piezo elements 102 being spaced enough from each other so that a film portion in between them can be flexed (see at least figs. 3A-B and par 0110-0113).  
In regards to claim 64, Sverdlik discloses the applicator according to claim 1, comprising a controller 1602 configured to receive an indication related to transducer behavior and to assess contact (i.e., reduction in efficiency) between one or more of said plurality of ultrasound transducers 102 with the skin according to said indication (see at least par 0264 & 0276).  
Claim(s) 66 & 68 is/are rejected under 35 U.S.C. 103 as obvious over Washington (‘252). 
In regards to claim 66, Washington discloses a method, as described above in claim 65, that fails to explicitly a method comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius. However, the Office takes Official notice that it is well-known that hyperthermia technique typically requires to maintain the tissue temperature near about 43 degrees to produce the desired therapeutic effects (see col. 1, lines 53-67; col. 2, lines 1-5 of US 6,050,943); therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Washington comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius as claimed in order to maintain the tissue temperature near about 43 degrees so as to produce the desired therapeutic effects.
In regards to claim 68, Washington discloses a method, as described above in claim 65, that fails to explicitly a method comprising: adjusting cooling and/or emitted ultrasound energy according to a temperature of said tissue volume surface. However, the Office takes Official notice that it is well-known that it is absolutely essential to monitor the temperature of the target tissue so as to know whether or not the temperature in the treatment region has been raised to a level that produces a desired therapeutic effect or destruction in the tissue (see col. 1, lines 53-67; col. 2, lines 1-5 of US 6,050,943); therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Washington comprising: adjusting cooling and/or emitted ultrasound energy according to a temperature of said tissue volume surface as claimed in order to know whether or not the temperature in the treatment region has been raised to a level that produces a desired therapeutic effect or destruction in the tissue.
Claim(s) 67 is/are rejected under 35 U.S.C. 103 as obvious over Washington (‘252) in view of Sverdlik (‘372).
In regards to claim 67, Washington discloses a method, as described above in claim 65, that fails to explicitly a method wherein said cooling comprises cooling a thermally conductive base on which said one or more ultrasound transducers are mounted.  However, Sverdlik teaches that it is known to provide a method wherein said cooling comprises cooling a thermally conductive base (104, 450) on which said one or more ultrasound transducers 102 are mounted (see at least fig. 15A and par 0087 & 0255-0256). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Washington wherein said cooling comprises cooling a thermally conductive base on which said one or more ultrasound transducers are mounted as taught by Sverdik in order to relatively increase the rate and/or amount of heat removed from the transducer element. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791